Citation Nr: 1748104	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-49 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 30 percent prior to November 30, 2012, and 50 percent thereafter for a psychiatric disability.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter came before the Board of Veterans' Appeals (Board) from a December 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The lumbar spine disability does not result in forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or slight objective neurological impairment of the left lower extremity.   

2.  The low back disability does not result in worse than mild neurological impairment of the right sciatic nerve.   

3.  Tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.  

4.  Prior to November 30, 2012, the psychiatric disorder resulted in impairment, at worst, approximating occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

5.  From November 30, 2012, the psychiatric disorder resulted in impairment, at worst, approximating reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59, 4.71a Diagnostic Code 5242 (2017).  

2.  The criteria for a rating in excess of 10 percent for impairment of the right sciatic nerve have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 8520 (2017).  

3.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2017).  

4.  The criteria for a rating in excess of 30 percent rating prior to November 30, 2012, or 50 percent thereafter for depressive disorder have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing nonVA evidence that could be obtained to substantiate a claim decided herein.  The Veteran's representative has reported that there are outstanding VA treatment records for the psychiatric disorder because that the record is absent treatment records dated after 2013.  Review of the record reveals that VA treatment records were associated with the record in February 2016 and the May 2016 VA examination report cites VA treatment records dated from 2013 to April 2016.  The Board finds the record is adequate to adjudicate the claim at this time, particularly as the evidence does not suggest a change in functioning as of April 2016.  The Veteran was provided examinations to determine the nature and severity of the lumbar spine, radiculopathy, tinnitus, and psychiatric disability most recently in 2016.  

Regarding the lumbar spine disorder, the Board notes that the VA examination records do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  The Board notes that range of motion testing performed for the spine requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the low back.  Thus, the Board finds the examination record is adequate (and probative) for rating purposes.  

Regarding the radiculopathy, the Board finds the 2016 examination reveals all information necessary to rate the condition.  The representative contends that the examiner determination that the Veteran had mild impairment of the right sciatic nerve was inconsistent with the reported symptoms.  As discussed below, the Board finds the examiner's findings are not inconsistent with the record, and the Board finds the examination is adequate (and probative) for rating purposes.  

Regarding the psychiatric disorder, the Board finds the 2016 examination reveals all information necessary to rate the condition.  The representative contends that the examination record is not probative because it is inconsistent with the record and speculative.  The Board has reviewed VA treatment records dated up to April 2016 and finds the examination is not incompatible with the findings reported in the treatment records.  Notably, the record shows histories and findings of improved depression as the Veteran recovered from the death of his wife.  The Board finds the examination is adequate (and probative) for rating purposes.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Procedural Background

For historical purposes, it is noted that service connection was established for tinnitus (and a 10 percent rating assigned) by the RO in an April 2008 decision.  Service connection was established for a depressive disorder (and a 30 percent rating assigned) by the RO in a November 2009 decision.  Finally, service connection was established for a low back disability (and a 20 percent rating assigned) and radiculopathy of the right lower extremity (and a 10 percent rating assigned) by the RO in a November 2011 decision.  

In December 2011, the Veteran filed an informal claim for a TDIU.  In a November 2012 rating decision, the RO denied increased ratings for the depressive disorder, low back disability, and radiculopathy and entitlement to a TDIU.  Subsequently in November 2012, the Veteran asked for reconsideration of the denial of entitlement to a TDIU.  The RO interpreted the statement as new claims for increased ratings for all service-connected disabilities and entitlement to a TDIU.  Those claims were denied in the December 2013 rating decision that is currently on appeal.  

After consideration of 38 C.F.R. § 3.156(b) and the relevant evidence, the Board finds the November 2012 decision became final regarding the claims for increased rating for the low back disorder, radiculopathy, and tinnitus.  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005).  Notably, although the record includes medical evidence dated within a year of the November 2012 decision, this evidence is not material in that it does not suggest entitlement to a higher evaluation for these claims.  The Board finds the November 2012 decision did not become final regarding the claim for increased rating for a psychiatric disorder because the record includes a material private record dated in April 2013.  

Low Back Disability and Radiculopathy

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson  v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the thoracolumbar spine are rated under a General Rating Formula (Formula).  38 C.F.R. § 4.71a.  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Formula provides for a separate rating for any associated objective neurologic impairment.  

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes having a longer duration during the 12 months period.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).

Factual Background and Analysis

Low Back Disability and Radiculopathy

A November 2011 VA treatment record reveals the Veteran's history of chronic numbness and tingling of the right upper and lower extremities.  He denied muscle weakness.  

A December 2011 VA treatment record reveals the Veteran's history of numbness on the right side down from the neck.  He added that the feet felt cold and like there was sand inside.  Examination revealed 5/5 motor strength and negative straight leg raise.  The diagnosis was nonspecific numbness on the right side that was of questionable etiology, neuropathy versus nonspecific spinal cord disorder. 

A January 2012 VA medical record reveals a medical opinion that the Veteran would be limited in securing and maintaining substantially gainful employment due to the low back disability because he was unable to lift or carry anything heavy and was unable to bend or stoop "very much at all."  The examiner added that a wide range of sedentary work would be feasible.  

An August 2012 private treatment record reveals the Veteran's history of low back and bilateral leg pain.  The Veteran denied weakness.  He reported increased pain with standing or walking longer than 10 minutes or sitting longer than 20 minutes.  Testing revealed normal range of motion.  There was no scoliosis or kyphosis, and straight leg raise was negative.  Sensation and motor strength were normal, motor strength was "strong," and reflexes were diminished bilaterally.  Gait was normal.  The examiner reported that the Veteran had "significant weakness" "on examination" "only with prolonged periods of standing and walking" which the examiner determined made the Veteran unemployable.  

An August 2012 VA treatment record reveals the Veteran's history of a daily "dull ache" in the back, estimated as 3/10.  He reported that the back "crunches" sometimes causing the pain to elevate.  

A January 2013 private treatment record reveals the Veteran's history of chronic back pain.  He also reported difficulty walking and shuffling gait.  He added that he was not able to sit or stand any length of time and had trouble turning from side to side.  He reported that he could not sit, walk, or lie on the back for an extended period of time due to back pain.  He also reported "great difficulty" bending over and having pain radiate all the way down to the right side of the knee "many times."  

A March 2013 VA treatment record reveals findings of full motor strength and 2+ patellar reflexes bilaterally.  A May 2013 VA treatment record indicates that gait was steady.  
  
An October 2013 VA examination record reveals the Veteran's history of back pain with flares of increased pain that required him to rest supine and use a heat pad for relief.  Range of motion testing revealed flexion to 45 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain at the end degree of motion.  There was no change in range of motion after repetition.  The examiner observed no increase in disability from pain, weakness, fatigability, or incoordination with repetitive motion.  There was no pain to palpation, guarding, muscle spasm, or localized tenderness.  Motor strength was 5/5, and there was no atrophy.  Deep tendon reflexes were 2+ and sensation was normal.  Straight leg raise was negative, and the Veteran did not have sign or symptom of radiculopathy.  There was not intervertebral disc syndrome.  The examiner reported that the lumbar spine disability resulted in preclusion of heavy lifting.  The examiner determined sedentary work was within the Veteran's capability.  The examiner noted that effort during exam was slightly less than full.  

A May 2015 VA treatment record reports that gait was slow but steady.  A September 2015 VA treatment record reveals the Veteran's history of chronic low back pain.  Examination revealed no tenderness and negative straight leg raise.  An October 2015 VA treatment record reveals the Veteran's history of chronic back pain and gout.  He denied radiculopathy, new weakness, or bowel/bladder incontinence.  Examination revealed tenderness to palpation but no focal spinal tenderness.  

A January 2016 VA examination record reveals the Veteran's history of increased low back pain and continuous pain radiating down the right thigh to the right foot.  He denied flares.  He reported that the pain prevents him from running, exercising, and doing chores around the house.  Examination revealed flexion to 35 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 15 degrees bilaterally.  There was pain with motion.  There was no change in range of motion after repetition.  There was evidence of pain with weight-bearing and tenderness to palpation.  There was no spasm.  There was guarding and tenderness but they did not result in abnormal gait or spinal contour.  Motor strength was 5/5, and there was no atrophy.  Deep tendon reflexes were 1+.  Sensation was intact except in the right foot/toes, where it was decreased.  Straight leg raise was positive on the right and negative on the left.  The Veteran reported moderate pain in the right lower extremity and mild constant pain in the left lower extremity.  He also reported moderate numbness and paresthesias and/or dysesthesias in the right lower extremity.  The examiner determined there was mild impairment of the right sciatic nerve.  The examiner determined the Veteran had intervertebral disc syndrome but there was no incapacitating episode.  The examiner determined the back condition would prevent bending at the waist, crawling, stooping, squatting, lifting, and prolonged walking, running, or standing.  

A rating greater than 20 percent is not warranted at any time for functional impairment of the lumbar spine.  The evidence does not show, or even suggest, limitation of forward flexion to 30 degrees or less, ankylosis, or physician-prescribed bedrest during this period.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The records consistently depict forward flexion to at least 35 degrees, including after repetition and while weight-bearing.  There is no indication of limitation beyond that depicted in the record.  The Board acknowledges that the Veteran reported flares in 2013 that flares that required him to rest supine and use a heat pad for relief.  The Veteran did not report further limitation of movement during the flares and has never indicated that motion is more impaired than that shown during evaluation.  Notably, at the time of the history of flares in 2013, range of flexion was documented at 45 degrees.  The Board finds no indication that the need for rest was due to additional limitation of motion rather than pain.  Thus, the Board finds a schedular rating higher than 20 percent is not warranted for the low back disability at any time.

The Board has considered whether there is any other schedular basis to assign a separate rating or a rating higher than 10 percent for radiculopathy of the right lower extremity.  The Board finds a separate rating is not warranted for the left lower extremity.  Although there are histories of radicular pain in the left lower extremity, the neurological findings are predominantly normal, with consistently intact sensation and motor strength and symmetric deep tendon reflexes.  Although the record includes findings of diminished deep tendon reflexes in 2012 and 2016, the diminution has not been attributed to the low back disability, and deep tendon reflexes are otherwise normal which indicates that there is no chronic impairment.  The Board acknowledges the August 2012 private medical finding that the Veteran had "significant weakness on examination with prolonged periods of standing and walking."  The Board finds the findings is not probative as it is incompatible with the record, both the August 2012 record which reveals a finding of "strong" motor function and negative history of weakness, and the other clinical records which consistently reveal findings of full motor strength even after repetition while weight-bearing.  There is no clinical evidence of any motor weakness in the left lower extremity, including after weight-bearing or with motion, and the Veteran has not reported weakness in the left lower extremity.  In light of the predominantly normal clinical findings, the absence of evidence of functional impairment due to diminished deep tendon reflex, and the evidence of other disabilities affecting the lower extremity (such as gout), the Board finds the evidence does not suggest the existence of even slight impairment of the left sciatic nerve as necessary for a separate (compensable) rating.  

A rating higher than 10 percent is also not warranted at any time for the right lower extremity.  The record does not suggest that the neurological impairment more nearly approximated the moderate severity required for a higher rating.  The clinical evidence consistently reflects findings of normal strength and symmetric deep tendon reflexes, and sensation is predominantly normal, with only one finding of diminished sensation in the toes/feet in 2016.  Furthermore, the 2016 VA examiner characterized the sciatic nerve impairment as "mild" during the 2016 VA examination.  The Board acknowledges the August 2012 private medical finding that the Veteran had "significant weakness on examination with prolonged periods of standing and walking."  The Board finds the findings is not probative as it is incompatible with the record, both the August 2012 record which reveals a finding of "strong" motor function and negative history of weakness and the other clinical records which consistently reveal findings of full motor strength even after repetition while weight-bearing.  There is no clinical evidence of any motor weakness in the left lower extremity, including after weight-bearing or with motion, and the Veteran has not reported weakness in the right lower extremity.  Although the record includes the Veteran's history of moderate pain, numbness, and paresthesias and/or dysesthesias, the Board finds the clinical findings of near-normal functioning are more probative, particularly because the record indicates that the Veteran has additional disabilities affecting the right lower extremity, such as gout and a foot disability.  




Tinnitus

The originating agency denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  The Veteran has not alleged, and the record does not suggest, that there is any impairment associated with the tinnitus that is not contemplated by the diagnostic code.  Notably, the rating assigned contemplates the effect of tinnitus on functioning due to tinnitus.  There is no legal basis upon which to award a higher schedular rating for tinnitus, and the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Psychiatric Disability

Depressive disorder is evaluated under Diagnostic Code 9434, which provides a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 31 to 40 represents some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant) or major impairment in several areas (e.g., depressed man avoids friend, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home and is failing in school).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

As noted above, the Board finds the psychiatric disability has been pending since the December 2011 claim for increased rating.  The Board will consider the evidence accordingly.  

A January 2012 VA examination record reveals the Veteran's history that he is married and has a "fine" relationship with his spouse, good relationships with his children, and fine relationship with his siblings.  He also reported having "many" interests and a variety of friends.  He indicated that he had stopped working due to physical health problems five to seven years earlier.  The examiner noted symptoms of chronic sleep impairment, mild memory loss, and circumstantial, circumlocutory, or stereotyped speech.  The examiner diagnosed depressive disorder and assigned a GAF score of 65.  The examiner reported that the depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

An October 2012 private medical statement reports that the Veteran had "severe depression and anxiety."  

A November 2012 VA treatment record indicates that the Veteran was alert and oriented.  

An April 2013 private medial statement reports that the Veteran's abilities had continued to deteriorate socially since his wife's death.  The record adds that the Veteran had a GAF between 31 and 40.  The physician added that the Veteran had intrusive depression that rendered him undependable.  The physician reported that the Veteran "struggled with socialization, never in the competitive work force, and more likely as not participation in a substantial and gainful occupation."  The physician reported that the Veteran's psychiatric disability resulted in symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impairment of short and long-term memory, difficulty in establishing to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  

April 2013 VA treatment record reveals the Veteran's history that he was still sad and cried "a lot" due to the recent death of his spouse.  He denied suicidal or homicidal ideation or change in sleep or appetite.  The Veteran was noted to be alert and oriented.  

An August 2013 VA treatment record reveals the Veteran's history that he lived alone since his wife died earlier that year.  He reported having a relationship with his children.  The record notes that the Veteran was clean and appropriately dressed.  He reported a "pretty good mood" though he became depressed when thinking of and missing his wife.  He added that he continued to be "engulfed" with the situation.  The examiner noted that the Veteran was labile when speaking of his wife.  The record notes that the Veteran had not been taking his medication consistently.  The record added that the Veteran continued to grieve for his wife.  The Veteran reported that he loved life.  He denied suicidal ideation, homicidal ideation, hallucination, feelings of hopelessness or worthlessness, anger issues, panic attacks, or issues with anxiety.  He was future-oriented and reported that his energy/motivation were "pretty good."  He denied sleep issues, nightmares, flashbacks, or change in appetite.  He answered questions appropriately, and speech had regular rate and rhythm.  Thought process was logical, insight and judgment were good, and memory appeared intact.  The assessment was "less depressed."   

A September 2013 VA treatment record reveals the Veteran's history that he lived alone since his wife died earlier that year.  He reported having a relationship with his children.  The record notes that the Veteran was clean and appropriately dressed.  He presented with a bright affect and good mood.  He denied crying spells and was not labile when speaking of his deceased wife but reported "some" persistent sadness when he thinks of her.  He reported spending time with another woman and explained that the relationship had progressed.  The Veteran reported that he enjoyed life.  He denied suicidal ideation, homicidal ideation, hallucination, feelings of hopelessness or worthlessness, anger issues, panic attacks, or issues with anxiety.  He reported that he remained active but his energy level was not what it used to be.  He denied sleep issues, nightmares, flashbacks, or change in appetite.  He answered questions appropriately and speech had regular rate and rhythm.  Thought process was logical, insight and judgment were good, and memory appeared intact.  The assessment was "less depressed."   

An October 2013 VA treatment record reveals the Veteran's history that he lived alone since his wife died earlier that year.  He reported having a relationship with his children.  The record notes that the Veteran was clean and appropriately dressed.  The Veteran reported that the medication was helpful though he still experienced bouts of depression.  He reported "some" continued sadness related to the loss of his wife.  No lability was noted when he was speaking of his wife, and the Veteran felt that he was working through the grieving process.  He did report that he was not pleased to notice that someone was putting artificial flowers on her grave.  He reported a "good" relationship with a female friend.  He denied suicidal ideation, homicidal ideation, hallucination, feelings of hopelessness or worthlessness, anger issues, panic attacks, or issues with anxiety.  He reported that he remained active, but his energy level was not what it used to be.  He denied sleep issues, nightmares, flashbacks, or change in appetite.  He answered questions appropriately and speech had regular rate and rhythm.  Thought process was logical, insight and judgment were good, and memory appeared intact.  The diagnosis was symptoms of depression.  

An October 2013 VA examination record reveals the Veteran's history of finding it difficult to not feel emotionally distraught at times since the death of his wife.  He reported that he was in regular contact with his children and "sometimes" talked to his siblings.  He reported trying to help people with their problems whenever possible.  He reported that he spent time with friends.  The examiner noted symptoms of depressed mood, tearfulness, loss of appetite, and feelings of grief and loss.  The Veteran denied suicidal or homicidal ideation.  The examiner determined the Veteran's understanding and memory were mildly limited, meaning his ability to remember locations and work-like procedures would be mildly difficult; his sustained concentration and persistence were not limited, meaning that his ability to carry out very short and simple instructions would not be difficult; his social interaction was not limited, meaning that his ability to interact appropriately with the general public would not be difficult; and his adaptation was mildly limited, meaning that his ability to respond appropriately to changes in the work setting would be mildly difficult.  The examiner diagnosed depressive disorder and assigned a GAF score of 60.  The examiner determined the depressive disorder would result in occupational and social impairment with reduced reliability and productivity.  

A November 2013 VA treatment record reveals the Veteran's history that he lived alone since his wife died earlier that year.  He reported having a relationship with his children.  The record notes that the Veteran was clean and appropriately dressed and that he presented with a good mood and bright affect.  The record notes that the Veteran reported doing "pretty good" though he had continued episodes of depression and grieving.  He denied suicidal ideation, homicidal ideation, hallucination, feelings of hopelessness or worthlessness, anger issues, panic attacks, or issues with anxiety.  He did report initially feeling angered when he discovered an unknown person was putting flowers on his wife's grave but he came to appreciate that someone felt that highly of her.  He reported a continued relationship with a 36 year old woman.  He denied sleep issues, nightmares, flashbacks, or change in appetite.  He answered questions appropriately, and speech had regular rate and rhythm.  Thought process was logical, insight and judgment were good, and memory appeared intact.  The diagnosis was symptoms of depression/grieving.

VA treatment in January 2014 revealed the Veteran's history of "pretty good" mood, though he "fell into a trench" once in a while.  He reported that the medication had been helpful.  The examiner noted that the Veteran presented in a pleasant mood and bright affect.  The Veteran denied suicidal or homicidal ideation, hallucination, and feelings of hopelessness or worthlessness, anger issues, issues with anxiety, and panic attacks.  He reported that he continued to miss his wife.  He reported a continued relationship with a woman, though he learned she was younger than she had said.  

VA treatment in March 2014 reveals the Veteran's history that he continued to miss his wife and that he visited the cemetery once a week to once every two weeks.  He reported that he felt he was doing much better with accepting her passing, explaining that he was grieving less and felt ready to move forward.  He reported that things were going well with his relationship.  He reported that he continued to try to organize his apartment and clear out some of the things. 

VA treatment in July 2014 indicates that the Veteran presented with a good mood and bright affect.  The Veteran reported that he moved, in part, to make a new start.  He reported that he continued to work on getting organized.  He reported some guilt feeling about actions during his first marriage and discussed both wives.  He reported that he continued to visit the grave sites of both wives.  He reported that he was still in a relationship and that there was intimacy "once in a while."  The Veteran denied feeling depressed.  He also denied suicidal or homicidal ideation, feelings of hopelessness or worthlessness, anger issues, issues with anxiety, or panic attacks.

VA treatment in September 2014 indicates that the Veteran presented with a good mood and bright affect.  He was still in a relationship and reported closeness with the woman and her family.  He reported that marriage came up but things were not the way he wanted to be just yet and he was not where he wanted to be.  Subsequent treatment in September 2014 revealed that the Veteran was still in a relationship but with some reservation.  He reported learning some information that he intended to look into and indicated that he was confused but closer to the point where he could walk away without sadness.  

VA treatment in December 2014 reveals that the Veteran was clean and immaculately dressed with a good mood and bright affect.  The Veteran reported having some tearfulness and being a little more emotional recently which he related this to watching programs televised this time of year about Jesus.  He reported that he was still in a relationship and that he saw her twice a week.  He added that he was attached to her children.  

An April 2015 VA treatment record reveals that the Veteran was clean and immaculately dressed with a good mood and bright affect.  The Veteran reported that he was feeling better and denied depression.  He reported that he felt he had come to term with the loss of his wife and that although he still had some tearfulness at times, it was "not very often."  He reported a continued relationship with the woman, though he was thinking of ending it.  He denied anger issues, issues with anxiety, and panic attacks.  The record notes that the Veteran answered appropriately to questions asked and had good eye contact.  Speech was of regular rate and rhythm, thought process were logical, insight and judgment were good, and memory appeared intact.  An October 2015 VA treatment record indicates that the Veteran was alert, oriented, and pleasant and told tangential stories when asked questions.  A December 2015 VA treatment record indicates that the Veteran was alert, oriented, and appropriate.  He was confused regarding medication but was able to speak in full sentences.  

A March 2016 DRO conference report indicates that the Veteran reported the effect of his depressive disorder on his occupational functioning when he was working; current effects of the depressive disorder are not noted.  

VA treatment in April 2016 indicates that the Veteran presented in a good mood.  He reported that his mood was good for the most part and denied depression.  He reported that he was still in a relationship and that he was enjoying it.  He added that he was no longer grieving the loss of his wife.

A May 2016 VA examination record reveals the Veteran's history that he lived alone.  He reported that "sometimes" his children helped him with chores or processed his papers and that he saw one of his children once a week.  He added that his grandchildren did not "really come" to visit and he did not ask because he did not want people to feel sorry for him.  He reported that he talked to his siblings on the phone.  He also reported walking around different shopping areas and interacting with people.  He reported that sometimes he met friends on weekends.  He reported that it bothered him when people come to his home without his knowledge or disrespect him.  He added that he did not argue with anyone.  The examiner noted symptoms of mild memory loss and impaired judgment.  Examination revealed that the Veteran was alert and oriented with a cooperative attitude.  Speech was increased in amount but regular in volume, rate, and prosody.  Mood was "good," and affect was full and congruent though the Veteran was tearful on several occasions when recounting religious feelings.  There was no hallucination, delusion, obsession, or suicidal or homicidal ideation.  Thought process was logical and goal directed, and attention and concentration were grossly within normal limits.  Memory was likely mildly impaired, and insight and judgment were limited.  The examiner noted that speech was circumstantial and occasionally tangential.  

The record reports a diagnosis of unspecified neurocognitive disorder, which the examiner determined was a new diagnosis and not a progression/continuation of the previously diagnosed major depressive disorder.  The examiner explained that unspecified neurocognitive disorder accounts for allusions to mildly impaired memory in medical records (confirmed on presentation), difficulty with complex instrumental activities of daily living (e. g. inability to sort out old boxes of paper two years following a move), evidence of impaired judgment (i. e. recent consideration of a romantic relationship with a 26 y o female), labile affect, but no evidence of brain atrophy/white matter changes on imaging.  The examiner reported that the criteria for a diagnosis of major depressive disorder were not met.  The examiner explained that the mental health records did not suggest depression, the Veteran was not on medication, and presentation and interview did not suggest depression.  The examiner determined the major depressive disorder had resolved.  The examiner determined that the mental condition had been diagnosed but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  

Prior to November 30, 2012, the depressive disorder is rated at 30 percent.  The Board finds a rating higher than 30 percent is not warranted because the psychiatric disability resulted in, at most, occasional decrease in efficiency and intermittent periods of inability to perform tasks.  The Board acknowledges that the record includes an October 2012 private medical finding that the Veteran had "severe depression and anxiety."  This finding is not supported by a rationale, however, and it is inconsistent with the record.  Notably, the VA treatment records throughout the appeal consistently reveal negative histories as to anxiety, and clinical evaluation and the Veteran's histories do not suggest "severe" depression during this period.  The evidence indicates that the Veteran maintained a relationship with his wife, children, and siblings and a variety of friends and maintained interest in activities during this period, and the evidence indicates that the Veteran was oriented with normal range of affect, thought process, judgment, and fund of information.  The record does include findings of mild memory loss and circumstantial, circumlocutory, or stereotyped speech.  The record does not suggest that either symptom resulted in impairment of functioning, however.  Comprehensive review of the record indicates that the Veteran generally functioned satisfactorily even with the symptoms associated with his service-connected depressive disorder during this period.  This finding is consistent with the January 2012 VA examiner's determination that the depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication and the assignment of a GAF score of 65.  The Board finds the symptoms did not result in more severe impairment prior to November 30, 2012, notably impairment more nearly approximating reduced reliability and productivity.  Thus, the Board finds a rating higher than 30 percent is not warranted for this period.  

From November 30, 2012, the Veteran is rated at 50 percent.  The Board finds a rating in excess of 50 percent is not warranted at any time from November 30, 2012.  During this period, the Board finds the social and occupational impairment during this period more nearly approximated the reduced reliability and productivity contemplated by a 50 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  The Board acknowledges that the record includes an April 2013 private medical opinion that the Veteran's GAF was between 31 and 40 and that the Veteran had symptoms including anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impairment of short and long-term memory, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective relationships.  The Board finds the medical statement is without probative value because it is not supported by a rationale, such as an explanation of when or how the reported symptoms occur, and is not consistent with the treatment records.  

Treatment records consistently reveal negative histories of panic or anxiety and indicate that the Veteran is able to live alone and function independently.  The records also consistently indicate that the Veteran is social, maintaining relationships with a woman and his family members and interacting with and helping strangers.  Furthermore, mood is predominantly at least "pretty good" and affect is bright, and the record includes no history of impairment of long-term memory or difficulty in adapting.  Notably, the record suggests that the Veteran was able to process the death of his wife in a non-harmful way.  

VA clinical records also consistently reveals normal findings regarding orientation, affect, thought process, thought content, and impulse control and indicate that the Veteran maintained contact with reality, is able to perform activities of daily living and maintain appropriate dress and grooming, and consistently denied anger, hallucinations, or suicidal or homicidal ideation.  The record also reveals at most mild impairment of memory and establishes that the Veteran has functional relationships with several people and enjoys socially interacting with others.  The record consistently reveals that the Veteran is able to perform activities of daily living and maintain appropriate dress and grooming.  

Longitudinal review of the treatment and examination records depicts a level of functioning beyond that contemplated by a 70 percent rating.  This determination is consistent with the October 2013 and May 2016 evaluators' assessments and reported GAF scores.  Thus, the Board finds a rating in excess of 50 percent is not warranted.  


ORDER

A rating in excess of 20 percent for a low back disability is denied.

A rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 30 percent prior to November 30, 2012, or 50 percent thereafter for depressive disorder is denied.  


REMAND

The record indicates that there is an outstanding VA medical record pertaining to the hearing loss claim.  A December 2012 VA treatment record indicates that audiometric testing was performed on December 26, 2012, but the specific audiometric findings are not reported, and the audiogram is not of record.  Further development to obtain the outstanding evidence is required 

The claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim remanded herein.  Thus, it is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).




Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, including the audiogram created in conjunction with VA treatment provided on December 26, 2012.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


